Citation Nr: 1441128	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to July 1972, from August 1983 to March 1988, from August 1990 to March 1991, and from March 1996 to August 2007. He also had other periods of service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating. 

In August 2012, the Veteran testified before the undersigned at a hearing at the RO. A hearing transcript has been associated with the claims file.

This claim was remanded in March 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

A September 2008 Dr. R.H. audiogram in the file is difficult to read and the puretone threshold readings (of the frequencies 1000, 2000, 3000, and 4000 Hertz) are unclear. Under 38 C.F.R. § 4.85(a) (2013), puretone threshold readings must be considered in rating hearing impairment. 

The U.S. Court of Appeals for Veterans Claims (Court) has instructed that when a private record contains "relevant, factual, and objective" information (information that is not a matter of opinion) and where the missing evidence bears greatly on the probative value of the record but the burden on VA in obtaining this missing information is minimal, the Board should remand to request clarification from the private clinician. Savage v. Shinseki, 24 Vet. App. 259, 270-71 (2011). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a release from the Veteran and seek clarification from Dr. R.H. who provided the September 2008 report as to the puretone threshold readings of the frequencies 1000, 2000, 3000, and 4000 Hertz. 

2. Re-adjudicate the claim. If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



